DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).  

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(A)  A product and a process specially adapted for the manufacture of said product; or
(B)  A product and process of use of said product; or
(C)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(D)  A process and an apparatus or means specifically designed for carrying out the said process; or
(E)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-17 are drawn to a treated substrate comprising: a substrate; an adhesion promoter layer disposed on said substrate, said adhesion promoter layer formed from an adhesion promoter composition, said adhesion promoter 
Group II, claims 18-21 drawn to an a method for producing a treated substrate comprising:  applying an adhesion promoter composition onto at least a part of a surface of a substrate, the adhesion promoter composition comprising a polyhedral oligomeric silsesquioxane or a linear organosilane polymer; curing said applied adhesion promoter composition to form an adhesion promoter layer disposed on the substrate; applying a topcoat composition onto said formed adhesion promoter layer, the topcoat composition comprising:  at least one fluorinated organic silicon compound which contains no etheric oxygen atom and which is selected from the group consisting of a compound represented by the following formula (la), its partially hydrolyzed condensate, and a compound represented by the following formula (lb) at least one fluorinated organic silicon compound which contains an etheric oxygen atom and which is selected from the group consisting of a compound represented by the following formula (2a), its partially hydrolyzed condensate, and a compound represented by the following formula (2b ) and curing said applied topcoat composition to form a topcoat layer disposed on said formed adhesion promoter layer.  
Group III, Claim 22 drawn to a treated substrate formed according to the method of claim 18.  
Group IV, Claim 23 drawn to a vehicle having a window comprising the treated substrate of claim 22.   
Considering the application as a whole including the description and drawing therein, the common technical feature (“CTF”), linking the subject-matter of the claims of Groups I-IV is the a treated substrate comprising: a substrate; an adhesion promoter layer disposed on said substrate, said adhesion promoter layer formed from an adhesion promoter composition, said adhesion promoter composition comprising a polyhedral oligomeric silsesquioxane or a linear organosilane polymer; and a topcoat layer disposed on said adhesion layer such that said adhesion layer is between said topcoat layer and said substrate, said topcoat layer formed from a topcoat composition, said topcoat composition comprising at least one fluorinated organic silicon compound which contains no etheric oxygen atom and at least one fluorinated organic silicon compound which contains an etheric oxygen atom.     
United States Patent Application publication 2012/0135252 A1 (“KISHIKAWA” et al) discloses a treated substrate (Para. [0084), ... substrate with a water repellent film of the present invention is preferably such that the above water repellent film further has, as a layer other than the above water repellent layer, an interlayer composed mainly of silica between the substrate and the water repellent layer) comprising: a substrate (Para. [0084], ... substrate ... ); an adhesion promoter layer (Para. [0084], ... an interlayer composed mainly of silica between the substrate and the water repellent layer.  By providing such an interlayer, adhesion between the water repellent film and 
The CTF described in paragraph 5 of this Office Action for the Claims of Groups I-IV considering the content of the claims interpreted in light of the description and any drawings of the pending application is anticipated or rendered obvious from Kishikawa from the disclosures afore-described in § 6 hereof.  Hence the CTF, linking the groups 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention of one of I-VII sets of claims to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.  
The election of an invention or species may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.   
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.   
The examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. 
Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).  
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.